Citation Nr: 0609579	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease 
to include hypertension and coronary artery disease as 
secondary to the service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from April 1969 to November 
1971.

This appeal arises from a June 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected diabetes mellitus has not 
caused or made chronically worse cardiovascular disease to 
include hypertension and coronary artery disease.  


CONCLUSION OF LAW

The veteran's cardiovascular disease to include hypertension 
and coronary artery disease is not proximately due to or the 
result of the service connected diabetes mellitus.  38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding the presence 
of a cardiovascular disease to include hypertension and 
coronary artery disease.  

On VA examination in January 1972, cardiovascular examination 
was negative.  Blood pressure was 114/76.  Chest x-rays were 
interpreted as showing no evidence of cardiac disease.

A May 1996 VA treatment report indicates that the veteran had 
a 15 year history of hypertension and a several week history 
of diabetes mellitus.

VA diagnostic testing in 1999 showed the presence of probable 
coronary artery disease.

On VA examination in April 2003, the diagnoses included a 
history of smoking until 1982, hypertension, and diabetes 
mellitus.  It was opined that as hypertension predated the 
onset of diabetes, hypertension or heart disease therefore 
was not secondary to diabetes.  It was also noted that the 
normal pathway for development of hypertension secondary to 
diabetes was through kidney development.  Currently, a 
urinalysis was within normal limits and this also supported 
the conclusion that diabetes had not caused hypertension. 

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

As an initial point, the Board notes that the medical record 
is unclear as to whether the veteran suffers from coronary 
artery disease.  An electrocardiogram in 1999 was interpreted 
as being abnormal, but a stress test was halted prior to 
completion due to hypertension.  The June 1999 outpatient 
note includes an assessment of probable coronary artery 
disease.  For the purposes of this decision, the Board will 
assume without accepting as fact that the veteran has 
coronary artery disease as the evaluation of his claim for 
coronary artery disease is identical to the adjudication of 
the claim for hypertension.

The medical evidence shows that cardiovascular disease was 
not manifest until many years after service.  The service 
medical records and a report of VA examination within the 
initial post service year in January 1972 show that 
cardiovascular examinations were normal to include blood 
pressure readings.  The medical record shows an onset of 
hypertension in the early 1980s approximately 10 years after 
service.  Coronary artery disease, if present, was first 
manifest in 1999, more than 25 years after service.

It is the veteran's contention that he currently suffers from 
cardiovascular disease to include hypertension and coronary 
artery disease that was caused by the service-connected 
diabetes mellitus.  The main evidence in support of the 
putative connection between the veteran's service-connected 
diabetes mellitus and cardiovascular disease is found in the 
veteran's lay statements.  Competent lay evidence is evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Nevertheless, where, as here, the analysis must rely on 
medical evidence, lay testimony may not be relied upon 
because medical testimony, by its very nature, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent to describe the symptoms he 
experiences, as a layperson, his statements as to the medical 
diagnosis or causation of any medical disability do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In an April 2003 report of VA examination, the physician 
commented on the fact that the veteran's hypertension 
predated the onset of diabetes mellitus by many years.  It 
was noted that the normal pathway for the development of 
hypertension secondary to diabetes was through kidney 
involvement and a current urinalysis was within normal limits 
which also supported the conclusion that diabetes had not 
caused hypertension.  Thus, it was opined that diabetes did 
not cause hypertension or heart disease.  The same analysis 
has application relative to the issue of whether diabetes 
aggravated cardiovascular disease.  Simply stated, as there 
is no evidence of kidney dysfunction, it is clear that 
diabetes has not aggravated, in any way, the veteran's 
cardiovascular disease.  Moreover, there is no medical 
evidence or medical opinion that supports the veteran's claim 
of service connection on a secondary or aggravation basis.  

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for cardiovascular 
disease to include hypertension and coronary artery disease 
as being secondary to or aggravated by the service-connected 
diabetes mellitus.  Accordingly, the veteran's claim of 
service connection for cardiovascular disease must be denied.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in March 2003 prior to the initial unfavorable AOJ 
decision in June 2003. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in March 2003 as well as a statement 
of the case in September 2004, which notified the appellant 
of the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  The veteran has not requested a personal 
hearing in support of his claim.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in April 2003 and the report of 
examination includes a nexus opinion.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination or 
another VA medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for cardiovascular disease 
to include hypertension and coronary artery disease as 
secondary to the service connected diabetes mellitus is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


